MEMORANDUM **
This is an appeal from the district court’s order granting appellee’s motion to enforce a settlement agreement, entering judgment based on the agreement, and granting a motion for attorneys’ fees and costs against appellant.
On March 14, 2008, this court issued an order denying appellant’s motion to proceed in forma pauperis on appeal. Appellant was ordered to pay the docketing and filing fees for this appeal and to simultaneously show cause why • the judgment challenged in this appeal should not be summarily affirmed.
On April 7, 2008, this court received notification from the district court that appellant had paid the fees. Appellant did not submit a response to the order to show cause; however, on April 14, 2008, appellant filed his opening brief.
A review of the record, the opening brief, and appellant’s filings in this matter, indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.